DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16924151.  Claims 1, 3, 6-8 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues the claims are not directed to an abstract idea by comparing the claims to Example 39. Examiner notes that the main difference between the Example and the pending claims is the Example analysis determined there was no abstract idea. Further, Applicant argues training (using machine learning) a behavior model using consumer data cannot occur in the mind. Examiner points out the claims do not recite training (using machine learning) a behavior model. The claim merely states updating the one or more behavior models using machine learning means. Using a machine learning model amounts to applying a mathematical model to the data to update and thus examiner asserts this limitation is abstract. 
Next, Applicant argues the claims integrate the abstract idea into a practical application. Specifically, Applicant asserts the claims provide a meaningful technical improvement. However, updating a model as updated data is received does not offer a technical improvement. Per 2106.04(a) I, “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation.”  And further, from 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
In this situation, the specification only describes “it is critical to predict a person's ability to pay based on his future probability of loss of income or a reduction in income in order to make a superior prediction of his creditworthiness”.  “The problem this invention solves is that traditional scores are reactive and do not account for anticipated changes in individuals and industries. This invention uses real- time data to predict an individual's likely employment and update industry volatility based on that real time data”.  This description from the specification may describe an improvement to the process of evaluating an individual’s employment and update industry volatility which is not a technical improvement.

Applicant’s arguments with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more integrating the abstract idea into a practical application. Claim(s) 1, 3 and 6-8 is/are directed to a machine.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of receiving an initial volatility data for a plurality of industries patterns that are machine learned from the consumer data; based on the one or more behavior models, evaluating a degree of conformity between individual consumers relative to an industry vertical associated with each of the individual consumers; updating in real-time  assigning an updated employment volatility score to each unique consumer profile based in part on the evaluating, and setting a cache expiration to maintain a validity of a selected behavioral segment; receiving updated data including new consumer data and based on the updated data, updating the one or more behavior models using machine learning means is a mental process that can be practically performed by a human using pen and paper and also mathematical concepts.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The additional limitations of claims 1, 7 and 8 (indicated by strikethrough above) including a processor; an employment vertical volatility engine; and a memory having stored thereon instructions to cause the employment vertical volatility machine to execute operations; input of [data to] an employment vertical volatility engine and stored on a memory and receiving data from servers through a data cloud input on a data cloud; a user-configurable behavioral targeting interface including user interaction elements and based on user selection configure a machine learning model[claim 1]; input of [data to] an employment vertical volatility engine and stored on a memory and receiving data from servers through a data cloud input on a data cloud; a behavioral targeting interface including user interaction elements and based on user selection configure a machine learning model [claim 7]; and A non-transitory, machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operation in a method, along with input of [data to] an employment vertical volatility engine and stored on a memory and receiving data from servers through a data cloud input on a data cloud; a behavioral targeting interface including user interaction elements and based on user selection configure a machine learning model [claim 8] merely use a computer as a tool to perform the abstract idea and amount to instructions to perform the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually and in combination the claim limitations only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually, and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Specifically, claim 3 adds an abstract limitation of identifying unique consumer profiles having differing behavior from its associated industry behavior.  Claim 6 is directed to updating the employment volatility score for the associated unique consumer profile step comprises adding a time stamped version of the unique consumer profile employment volatility score which is also an abstract step.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683